Exhibit 3.1 CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF DESIGNATIONS OF SERIES B PREFERRED STOCK OF MIKROS SYSTEMS CORPORATION Mikros Systems Corporation, a Delaware corporation (the “ Corporation ”), does hereby certify that: 1.This Certificate of Amendment (this “ Amendment ”) amends the provisions of the Corporation’s Certificate of Designations of the Series B Preferred Stock (the “ Certificate of Designations ”) filed with the Secretary of State of Delaware on June 3, 1988. 2.That at a meeting of the Board of Directors of the Corporation, resolutions were duly adopted setting forth a proposed amendment of the Certificate of Designations, declaring said amendment to be advisable to the stockholders of the Corporation entitled to vote thereon. 3.The Board of Directors of the Corporation (the “ Board ”), at a meeting duly held, in accordance with Section242 of the Delaware General Corporation Law (the “
